t c memo united_states tax_court charles raymond wheeler petitioner v commissioner of internal revenue respondent docket nos filed date p failed to timely file federal_income_tax returns for the and taxable years r determined deficiencies and additions to tax which p then contested on the basis of tax_protester arguments held p is liable for the deficiencies determined by r for additions to tax under sec_6651 and sec_6654 i r c and for a penalty under sec_6673 i r c charles raymond wheeler pro_se joan e steele for respondent memorandum findings_of_fact and opinion wherry judge in these consolidated cases respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure additions to tax sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the parties stipulated petitioner’s filing_status number of exemptions gross_income allowable deductions taxable_income and in some instances allowable credits after concessions by the parties the remaining issues for decision are whether respondent issued valid notices of deficiency for the through taxable years unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for all the years in issue respondent conceded the sec_72 tax and for the sec_6651 addition_to_tax the notices of deficiency for the taxable years through did not indicate sec_6651 additions to tax petitioner contends that the issue in this case is whether the notices of deficiency were validly signed the court assumes this is also an argument contesting the deficiency and additions continued whether petitioner is liable for deficiencies for the through taxable years whether petitioner is liable for additions to tax under sec_6651 for the through taxable years whether petitioner is liable for additions to tax under sec_6654 for the through taxable years and whether the court should impose a penalty under sec_6673 background findings_of_fact petitioner did not timely file income_tax returns for the taxable years through but he eventually submitted completed returns for those years on date to the appeals officer assigned to his case but only after notices of deficiency had been issued petitioner did not file an income_tax return for respondent issued to petitioner notices of deficiency on date determining income_tax deficiencies and additions to tax for taxable years through petitioner timely filed a petition for these years on date respondent issued to petitioner a notice_of_deficiency on date determining an income_tax deficiency and additions to tax for continued to tax as determined by respondent even though the parties have stipulated the amounts underlying the deficiencies taxable_year petitioner timely filed a petition for this year on date both petitions disputed the deficiencies and additions to tax and included lengthy tax_protester arguments these cases were consolidated for purposes of trial briefing and opinion at the time these petitions were filed petitioner resided in colorado springs colorado at trial respondent orally stipulated a decreased deficiency for of dollar_figure and revised sec_6651 and sec_6654 additions to tax of dollar_figure and dollar_figure respectively petitioner agreed with these revised amounts some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioner’s correspondences throughout the administrative process the record reveals that petitioner as trustee of the charles r wheeler trust trust or in his individual capacity sent at least three frivolous documents to respondent challenging his and the trust’s obligation to file an income_tax return and to pay income taxes petitioner sent a letter dated date to respondent’s counsel in st george utah and the internal_revenue_service irs service_center in ogden utah that letter concluded as follows having studied title_26 and various irs manuals and documents extensively we have determined that the irs is in error neither the trust nor i are taxpayers additionally the irs has through various unlawful means and deceptive practices caused funds to be illegally converted to the irs therefore we request that the irs return those converted funds with interest to the trust and or me immediately correct your database for past years and remove any data referencing the trust and me from any and all databases maintained by the irs in the future petitioner sent a letter dated date to the irs service_center in ogden utah declaring that he is not in receipt of any document that verifies that charles r wheeler is a taxpayer owing a tax to the treasury petitioner sent a lengthy letter dated date to the irs appeals_office in denver colorado in that letter he stated he had been researching tax issues for almost fourteen years he contended that actions taken with respect to the notices of deficiency issued in these cases represent violations of the constitution of the united_states with supreme court decisions statutes at large delegated authority federal debt collection procedure administrative procedures act paperwork reduction act ethics in government act and most importantly the laws of the almighty the highest authority it is evident the notices of deficiency represent violations of them all it is evident that the internal_revenue_service uses form w-2s from private sector employers and false reporting of wages to create dummy substitutes for return sfr per the irs’ internal_revenue_manual instructions since it is just that a dummy sfr the straw_man so created cannot and does not lawfully exist as it was created to accomplish some purpose otherwise not allowed ie forced and unlawful takings from our god given constitutionally protected rights to the property of our labor the court agrees with respondent that this correspondence and the assertions raised therein are frivolous i contentions of the parties opinion petitioner argues that he does not owe any_tax or addition thereto for the through taxable years because the statutory notices of deficiency issued to him by respondent were not valid the notices of deficiency for the years in issues were not signed by an authorized signer the form_4549 the notices of deficiency for through were signed by timothy a towns and the notice_of_deficiency for was signed by thomas d mathews both mr towns and mr mathews signed the notices on behalf of the compliance center ogden service_center under the internal_revenue_manual the authority to sign and send to the taxpayer by registered or certified mail any notice_of_deficiency is delegated to among other individuals directors customer service centers and the later individuals may redelegate the authority directly to selected individuals within their functional area i r s deleg order no rev date this delegation_order applied to mr towns and mr mathews see also discussion infra p petitioner did not provide any evidence that mr towns or mr mathews was not an individual to whom the authority to sign notices of deficiency could have been delegated generally the court does not look behind the notice_of_deficiency to determine or examine the evidence used the propriety of the commissioner’s motives in making the determinations or to question the administrative policies and procedures leading to a determination 998_f2d_1514 9th cir affg and revg on another issue tcmemo_1990_380 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 62_tc_324 corcoran v commissioner t c memo continued income_tax examination changes was not signed the individual_master_file imf for each year per the forms certificate of assessment payments and other specified matters shows no tax was ever assessed no amounts due and lacks a code title u s c not title_26 contains the implementing regulation for sec_6020 and he is not an individual required to pay an income_tax respondent replies that the statutory notices of deficiency were valid when issued petitioner is liable for the income_tax and sec_6651 and sec_6654 additions to tax because petitioner stipulated the income underlying the notices of continued affd 54_fedappx_254 9th cir an imf is a computer-generated transcript of a taxpayer’s account with the internal_revenue_service showing by numeric codes the dates certain transactions occurred including the identification of the taxpayer the type of tax the tax period the dates of assessment and the amounts of assessment klawonn v commissioner tcmemo_2002_27 wiley v united_states aftr 2d s d ohio affd in part and revd in part on another issue 20_f3d_222 6th cir a code normally records that a notice_of_deficiency has been sent 20_f3d_222 6th cir petitioner’s contention is unfounded as the implementing regulation for sec_6020 is sec_301_6020-1 proced admin regs in any event this court has held such an argument to be frivolous see richards asset mgmt trust v commissioner tcmemo_2002_213 stafford v commissioner tcmemo_1997_50 ndollar_figure the absence of implementing regulations would not generally speaking preclude the commissioner from enforcing sections of the internal_revenue_code provisions of the internal_revenue_code generally do not require implementing regulations as a prerequisite to enforcement affd without published opinion 146_f3d_868 5th cir deficiency and the additions to tax in his pretrial memorandum and during trial respondent also argued that petitioner should be subject_to a penalty under sec_6673 for raising frivolous arguments ii burden_of_proof petitioner stipulated the receipt of the income underlying the notices of deficiency for all the taxable years we do not discuss the burden_of_proof because the outcome of this case turns on the preponderance_of_the_evidence and is unaffected by sec_7491 see 124_tc_95 citing 394_f3d_1030 8th cir affg t c memo estate of stone v commissioner t c memo iii filing requirement the code imposes a federal tax on the taxable_income of every individual sec_1 gross_income for the purposes of calculating taxable_income is defined as all income from whatever source derived sec_61 thus the definition of gross_income under sec_61 broadly encompasses any accession to a taxpayer’s wealth every u s resident individual whose gross_income for the taxable_year equals or exceeds the exemption_amount subject_to exceptions not applicable here is required to make an income_tax return sec_6012 petitioner’s gross_income amounts exceeded the filing threshold for each year in issue iv validity of the notices of deficiency a valid notice_of_deficiency need not be signed at all 986_f2d_1389 11th cir affg tcmemo_1991_237 71_f2d_673 2d cir perlmutter v commissioner 44_tc_7 sec_7701 defines the term united_states_person as inter alia a citizen or resident_of_the_united_states as petitioner claimed he was domiciled in el paso county colorado he is a resident_of_the_united_states in petitioner’s petition he references the validity of the filing requirement our tax system the code and the tax_court have been firmly established as constitutional 737_f2d_1417 5th cir 611_f2d_1226 8th cir revrul_2005_19 2005_14_irb_819 specifically the court notes that the federal_income_tax laws are constitutional the whole purpose of the 16th amendment was to relieve all income taxes when imposed from apportionment and from a consideration of the source whence the income was derived 82_tc_403 see also brunner v commissioner tcmemo_2004_187 discussing the constitutionality of the federal_income_tax filing requirement affd per curiam 142_fedappx_53 3d cir for the years in issue the filing thresholds for the married filing separate filing_status were year threshold_amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure affd 373_f2d_45 10th cir urban v commissioner tcmemo_1991_220 affd per curiam 964_f2d_888 9th cir sec_6212 requires that the notice be sent even if the signature block does not comply with the internal_revenue_manual the rules of the manual have been held to be merely directory and not mandatory see 964_f2d_888 9th cir the commissioner sent petitioner the notices of deficiency for the taxable years in issue and petitioner confirmed his receipt of them thus even if the notices of deficiency were signed by using an overprint or a machine-imprinting process as petitioner contends rather than hand-signed they would still be valid notices of deficiency likewise the forms accompanying the notices of deficiency are valid for the purpose of informing petitioner of his income_tax examination changes they need not be signed v petitioner’s taxable_income petitioner stipulated the receipt of the income underlying the notices of deficiency and did not introduce any evidence to establish that he was entitled to any deductions or credits not the internal_revenue_manual was designed to aid in the internal administration of the internal_revenue_service not for the protection of taxpayers thus it is not binding upon and confers no rights to taxpayers fargo v commissioner __ f 3d__ n 9th cir date affg tcmemo_2004_13 561_f2d_685 7th cir 448_f2d_417 10th cir stipulated by the parties petitioner failed to call any witnesses on his behalf petitioner failed to carry his burden_of_proof by a preponderance_of_the_evidence that the amounts underlying the notices of deficiency were not taxable to him vi additions to tax the commissioner bears the burden of production in any court_proceeding arising from an examination begun after date with respect to an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition of tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of showing such cause id pincite a sec_6651 sec_6651 provides for a 5-percent addition_to_tax for each month or portion thereof that the return is filed late not to exceed percent in the aggregate unless such failure_to_file on time is due to reasonable_cause and not due to willful neglect although not defined in the code reasonable_cause is viewed in the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 ‘willful neglect’ can be interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite with respect to sec_6651 additions to tax reliance on misguided constitutional beliefs is not reasonable 680_f2d_1268 n 9th cir the court concludes that respondent’s burden of production has been met respondent provided forms showing that petitioner did not file a return for the taxable_year and that returns for and were not filed until date petitioner has not provided any evidence that his failure_to_file was due to reasonable_cause therefore the court sustains the imposition of an addition_to_tax under sec_6651 petitioner contends that the forms certificate of assessment payments and other specified matters which were stipulated by both respondent and petitioner show that petitioner’s tax_liability is zero for each of the taxable years in issue however petitioner’s interpretation of the information on a form_4340 is incorrect in a deficiency case where a tax_return has not been timely filed as in the instant case a form_4340 would not show the amount of any assessments which by statute generally may not be made until the time to petition this court has expired or this court’s decision in the case has become final or is appealed without posting of an appeal_bond sec_6213 b sec_6654 sec_6654 provides for an addition_to_tax for failure to pay estimated income_tax where there has been an underpayment of estimated_taxes by a taxpayer in general taxes withheld on wages will be deemed a payment of estimated_tax with an equal part of such amount withheld deemed paid on each due_date of a required_installment of estimated_tax for such taxable_year sec_6654 the record indicates that petitioner had amounts withheld from his compensation_for and however petitioner still had an underpayment of estimated_taxes at trial petitioner did not make any arguments or offer any evidence to demonstrate that his situation falls within any of the specified exceptions under sec_6654 for taxable_year petitioner conceded at trial the amount of the sec_6654 addition_to_tax therefore petitioner is liable for this addition_to_tax for all the years in issue vii sec_6673 penalty sec_6673 allows this court to award a penalty to the united_states in an amount not in excess of dollar_figure for proceedings instituted by the taxpayer primarily for delay or for proceedings in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir imposing penalties on taxpayers who made frivolous constitutional arguments in opposition to the income_tax courts have ruled that tax_protester arguments and defenses to the filing requirement such as petitioner has espoused are groundless and wholly without merit 611_f2d_1226 n 8th cir see also brunner v commissioner tcmemo_2004_187 affd 142_fedappx_53 3d cir williams v commissioner tcmemo_1999_277 morin v commissioner tcmemo_1999_240 sochia v commissioner tcmemo_1998_294 all of which imposed a sec_6673 penalty for tax_protester arguments groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 103_sct_2161 76_led_277 people who wish to express displeasure with taxes must choose other forums and there are many available coleman v commissioner supra pincite respondent informed petitioner at trial and by pretrial memorandum of the court’s ability to impose sanctions upon petitioner for frivolous arguments pursuant to sec_6673 furthermore the court warned petitioner that arguments against the constitutionality of the income_tax the validity of the sixteenth_amendment or the legality of the income_tax were frivolous and would likely result in the imposition of a sec_6673 penalty although at trial petitioner repeatedly stated he was not attempting to make frivolous arguments on brief he continued to present frivolous arguments petitioner contended that there was no law that made him liable for an income_tax or required him to file an income_tax return petitioner submitted frivolous documents to respondent and the appeals_office which provided specious arguments against the filing of an income_tax return and the internal_revenue_code on the basis of the entire record petitioner has instituted proceedings primarily for delay and has advanced arguments that are frivolous and groundless and warrant no further discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest these arguments have some colorable merit a penalty in these cases is appropriate accordingly the court imposes a sec_6673 penalty on petitioner in the amount of dollar_figure for each of these cases for a total penalty of dollar_figure viii conclusion the court found petitioner’s arguments regarding the validity of the notices of deficiency to be frivolous petitioner is liable for sec_6673 penalties together with deficiencies and additions to tax as modified by the stipulations and concessions the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions made by respondent decisions will be entered under rule
